                   Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 1 of 9

.   ·•
                                    ·'                                                    RIGHTS COMPLAINT
                    FORM TOBE USED BY A PRISONER IN FILING A CIVIL

                                           IN THE UNITED.STATES DISTRICT COURT
                                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


         (ll_D erne triou s Ado_nis-Moo.x._e _.16 135- i 71: 1·
           (Name of Plaintiff)             (Inmate Number)
            FEe d er a l ~dCori;~c t ion1 H i:-!ifi-ett tu tt6niS l
                         1
           _A1 1 enwo o Medium                                   :
          ~p -0 B.o.x 2000
          ·(Address) ··· Whi te Deer ,PA          1788   7

         (2)._ _ _ _ _ _ _ _ _ _ _ _ __                                                   ~ '. LO- Cv-'z)d"
           (Name of Plaintiff)             (Inmate Number)
                                                                                              (Case Number)


           (Address)

           (Each named party must be numbered,
            and all names must be printed or typed)

                                 vs.                                                      CIVIL COMPLAINT

         (l)~ ~r ·r1w ,STATES. 0~-A t-1.ERICA __ _ _

                                    :. : _ _ _ _ __
                                                                                                  FIL ED
         (2) Case Man ager And r_e:.w-=s                                                      HARRISB URG, PA
         (3) Unit Man gaer Gard ea                                                             JAN i 3 2020
            (Names of Defendants)

          (Each named party must be numbered,
           and all names must be printed or typed)
                                                                                    Per
                                                                                          -
                                                                                OFFICIALS
                                TO BE FILED UNDER: _ _ 42 U.S.C. § 1983 - STATE
                                                 __x_ 28 U.S.C. § 1331 - FEDERAL OFFICIALS


     I.       PREVIOUS LAWSUITS
                                                                                          er, please list the caption and case
              A.      If you have filed any other lawsuits in federal court while a prison
                                                                                          r to whom it was assigned.
                      number including year, as well as the name of the judicial office
                                                                                      rica
                   Dem etrio us Moo re v. Unit ed Stat es Of Ame
                   Civ il No. 4:18 -CV -114 1
            Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 2 of 9

                                           S
II.    EXHAUSTION OF ADMINISTRATIVE REMEDIE
                                                             exhaust any available administrative remedies as to
       In order to proceed in federal court, you must fully
       each ground on which you request action.
                                                                          present institution? nx_Yes       No
       A.      Is there a priso ner grievance procedure available at your
                                                                       remedies        regarding each of your present
       B.       Have you fully exhausted your available administrative
                claims? xxx: Yes _ _No

       C.       If your answer to "B" is Yes:

                 1. Wba tstep sdidy outa ke?        I com plet ed the BP- 8,9, lOa nd 11 ·, -
                                                                               _ _ _ _ _ _ __
                     proc ess _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                                             ce
                2. Wbatwastheresult?           BP-1 1 Wa!i :~~et ii:ed byi the cen tral offi



                                                                               _ _ _ _ _ _ _ __
       D.       If your answer to "B" is No, explain why not:_........,_ _




III.   DEFENDANTS
                                                                                 --
       (1) Name of first defendant:      Uni ted Sta t.~.s of Ame r-·- ~ - - - -

           Employed a s _     ·                    _ _ _ at _ _ USP ATWATER
           Mailing address: _                                                                           _
       (2) Name of second defendant:           Cas e Ma_n_a_g..._e_r_A_n_d_r_e_w_s_ _ _ _ _ _ _
           Employed as          C.a.s e,: Man ager           at          USP ATWUf.l\
                                                                       .
           Mailing address:
                                                                      dea :_
       (3) Name of third defendant: Unr t Man a-ge r Gar
                                                                           ATWATER
           Employed as_ ··Un it 'Man a g er . . at_U SP                                                     .
           Mailing address: ·                                                                           if necessary)
                                                                              addresses on extra sheets
                 (List any additional defendants, their employment, and
IV. STATEMENT OF CLA IM
                                                                Describe how each defendant is involved, including
    (State here as briefly as possi ble the facts of your case.
                                                             cite any cases or statutes. Attach no more than three
  dates and places. Do not give any legal arguments or
extra sheets if necessary.)

       1.     See Atta chm entN o.1




                                                                2
     Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 3 of 9




     2.    See At ta chm en t No. 1




     3.      See Atta chm ent No .1




V.   RELIEF
                                                                         no legal arguments. Cite no cases or
      (State briefly exactly what you want the court to do for you. Make
      statutes.)

      1. !For the reas ons out line d ~i6= Plai ntif
                                                     f's tlaim s. Plai ntif f
                                                              amou nt of
            asks this cour t awar d him comp ensa tion in the
                                                                 lars) . And
            lj00 0,00 0.00 USD (one mill ion Unit ed Stat es Dol
                                                                 defe ndan t.
           -• puni tive dama ges in the same amou nt, as to each


                                                                 extr aord inar y
      2.    This deni al of acce ss t o the cour ts deemed an
                                                                and equi table
            circu msta nce for ~8 u.s. c §224 1, §225 5, §224 4
            tolli ng purp oses .




                                                                    and any othe r
      3.      Coun sel appo inted for any subs eque nt hear ings
                                                                       opri ate.
            . reli ef deem ed by ~thi s .hon orab le cour t to be appr




                                                           3
           Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 4 of 9
•   I




                                                                                t.
        I declare under penalty of perjury that the foregoing is true and correc




                 Signed this _ _q_/h__ day of             ..)e,...(\vo.. , ~         , 20o10 .




                                                               4
      Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 5 of 9

                                                       Attachment #1 pg. 1

                        STATEMENT OF THE FACTS



         While incarcerated at USP Atwater, I was denied access to
  the courts. By Unit Manag~r Gardea, Case Manager Andrew '
 Counselor Coggins , (6A Unit Team). Because I had been resentenced
 in 2011 and a new PSI had benn prepared by the Probation Office
 As well as used to impose the sentence I was serving. I should
 have had two PSI's in my Central Ffle. Being the first prepared
 in 2008 and the later in 2011.
         After the denial of my direct apeal. I haa one year to
 file a §2255 motion to vacate, set aside ;a sentence. During this
 time I wrote a request to staff to Counselor Coggins requesting
 to review my 2011 PSI. As well as Case Manager Andrews. Requestin
 Requesting each to allow me to review the 2011 for the preperatio
 preperation of my §2255 . . I was told by Case Manager Andrews that
 he only had the 2008 PSI on hard copy in my file for review. But
 informed me that he saw on his computer that there was a 2oi1 PSI
 But that he can only show me what is in my file. I · sent a request
 to staff to Unit Manger Gardearequesting to review and make not~s
 from my 2011 PSI. But never recieved a responce beyond. "Get with
 your unit team"
        Because the PSI is the only document in my file that
contains information I at the time was unaware of. With out, I
was unable to raise claims agianst the incorrect calculation of
the sentencing guidelines. As well as an ineffective assistance
of counsel for counsels failure to object to the §3D1.2 grouping
enhancement. By being denial access to this information . I was
unable to raise this argueable claims in my timely filed §2255
motion.
        After being transfered from USP Atwater, I eventually
ended up in USP Allenwood. Where I agian requested unit team to
review the 2011 PSI. I was agian tola - th~t there was only a 2008
version in my file. I then made a request to staff to . the Unit
Manager. Who upon notice made contact with my sentenceing
District and obtained a copy of the 2011 PSI and made it
available to Plaintiff.
      Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 6 of 9



                                                        Attachment #1 p.g 2
                             LEGAL STANDARD

-A claim for deprivation of the right bf access to the courts -
must allege both the underlying cause of acti6n . whether that r
action is merely anticipated or already lost, and. the offical
acts that frustrated the litigation. Christopher v. Harbury,
536 U,S 403, 415-16, 122 S. Ct. 2179, 153 L,Ed 2d 413 (2002)

-BOP Program Statment 1351.05 at 16-17. Provides that although
inmates are prohoibited from possessing photo copies of PSI's,
they must be provided reasonable opprotunites to review their
own PSI. Id. To facilitate access, prison staff should
maintain the PSI in the discloseable portion of the inmates
central file unless significant saftey and =security concerns
dictate otherwise,Id.



        Denial of access to l~gal documents may constitute a
 violation of a prisoners first amendment right to petition the
courts and/or fourteenth Amendment due proccess rights. Zilich
v. Lucht, 981 fa2d 694, 695 (3rd Cir. 1992). In 2013 Plaintiff
was incarcerated at USP Atwater. A Federal Bearue of Prisons
 Institution. -He was therefore subject to the FBOP Program
Statement. Which states "Federal Presentence Reports (PSR) and
statment of reasons (soa) i from judgements in .a criminal cas~s~
For :safty and security r~:a-soos~-.::t·nm.afes are prohibited from
                                            0




obtaining or possessing photo copies of thier PSR's, SOR's or
other equivalent non-U.S. code sentencing documents (e.g., D.C.,
state, foreign, military, ect.)" Because "PSR's and SOR's -· =-     ,- :
recieved by mail will be treated as contraband, and handled
according to the mail management manuel. "[ I~nmates violating ;_',
this provision are subject to disciplinary action." "['SJtaff must
maintain PSR's as follows: ... A PSR prepeared on or after December
1, 1975 is to be placed in the discloseable portion of the inmate
Central file. ~i ~~lfaderal inmates are entitled under the Fo!A to
access their own PSR's (s~e United States Department of Justice -
      Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 7 of 9


                                                      Attachment · '#1 p. g 3

v. Julian, 486 U.S 1 (1988)). Then "[aJn inmate may at anytime ..·
request to review all discloseable portions of his or her Inmate
Central file by submitting a request to a staff member designated
by the Warden, ,staff are to acknowled ge the request and schedule
the inmate , as promptly as is practical, for a review of the
file at a time which will not disrupt institution operations.
        Therefore Plaintiffs cnnly way to review his PSI was
through his then Unit team. Although numerous request were made,
unit team only produced the 2008 PSI. Even after Plaintiff made
unit team aware tha t ,\he was nmo longer sentenced according to the
2008 PSI. But a PSI drafted by the Probation Office in 2011, a
distictively different document. Which was needed to raise claims
of Ineffective assistance of counsel and/or failure to object to
§3D1.2 adjustmenti: In his 18 U.S.C §2255 u1mdlt ;b on. As this is the ,
 only document which contains the §3D1.2 grouping enhancement
and/ or its impact on plaintiffs sentence. This document was
vital to rais fu ng a sixth amendment claim. Along with 1a fifth
amendment Due Process claim. ,:
       Counselor Cogg ins, Case Manager Andrews, and Unit Manager
Gardea's refusal to provid Plaintiff with the 2011 PSI to review
and make ,hand · I. wrote notes from. As · prescribea oy ·FBOP Program
Statement. "[HJindered his -efiforts to pursue a legal claim."
Lewis v. Casey, 518 U.S 343
       Being court appoimbed counsels failure to object to the
improper application of §3D1.2. Because counsel did not investi
investigate Plaintiffs case, as is a professinal norm, Nor object
to an improper enhancement. He profferd Plaintiff with defficient
preformanceP r~tljutlice Plaintiff and ~iohatied i.his sixth and fifth
amendment ri ghts.
       The l lAEDPAJ established a one-year period of limitation
governing the filing of motions for collateral relief under
§2255. This "priviledge of hadeas corpus entitles the prisoner to
a meaningful opportunity to demostarte that he is being held
pursuant to the erroneous application or interpretatio n of
relevant law; Boumediene v. Bush, 553 u.s 723, 779, 128 s.ct.
2229, 171 L.Ed 2d 41 (2008) Plaintiffs conviction and sentence
       Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 8 of 9



                                                              Attachment #1 p.g 4

bec~me final May 2012. Thus the AEDPA's one-year statute of
limitation s began to run , bhen. By not allowing Pl'aintiff access ,
to the 2011 PSI during thi s time. Unit te~m "[ AJctively interfere
inter f ere Ud J with inmates ;attempts to prepare legal documents,''
Lewis, supra. Although Plaintiff was able to timely file a §2255
motion. Unit teams failure to adhere to the FBOP Pro gram Statment
Deprived Piaintiff of access to the only document in his case
whid.h 1ref lee ts ; tlh.e '. § 3D1. 2 1.enhancemne t . . This "hindered his efforts
to pursue a legal claim.'.' Lawis v. Casey, '~ 118 U.S 343. Without ,·. 1
the 2011 PSI made availabl~ ~ Plaintiff was left uinawares of
counsels failure to object "00 an improper application of the
                                 11



sentencing guidl~mes LwhichJ may amount to ineffective assistance
of counsel." United States v. Breckenridge, 93 F3d 132, 136 (4th
Cir 1996) A violation of Plaintiffs fifith ,1~nd sixth amendement
ri ghts. ,Only once transfered to USP Allen dwood did Plaintiff
giai n ,access to his 2011 PSI. After making staff request to his
new unit team. Once noticin g the missing PSI Ufiit :M~ngager
Rodarmel made contact with the district I was sentenced in and
obtained a copy of the new PSI and placed it in my file for
re view. As prescribed by th e FBOP Brogram Statment. see Exhibit



                               RELIEF REQUESTED

       For the fore g oing reasons Plaintiff ask this court award
himmonetary compensation illn the amounb of 1,000,000.00 USD
(one million United States Dollars). And punitive ,,rdama ges in the
same amount. As to eash defendant. As wellas this denial of acces
t~ :- tfi"e 2c~arct s deemed an extraord inarr'. c:itcums tance for 28 USCS
§2241, §2244, §2255 and equitable tolling purposes. Counsel
appointed for any other subsequent hearin g s and auy ' ather relief
deemed by this honorable court to be apporpriate .
                       Case 4:20-cv-00052-MWB-MA Document 1 Filed 01/13/20 Page 9 of 9


                       Demetrious Adon i s Moore 161 35 - 171
                       Federal Correctional Complex -- Allenwood Me dium
                       P . O Box 2000
                       White Dee r, PA 17 88 7




                                                                                                RECEI
                                                                                                  HARRISS!

                                                                                                     JAN 13
                                                                                              PER _ _ _---=
         /.LLEf J\'.                                                                                 OEPUl
                                          \.   '
                                   'U_i._.u
                                     1 ,,.



'   r-        rr ~ . r
                   ~              r, :-    .

       ~I,', L
    '1 ,    'j I
     p~rl
     ! f~ L ·
                                                                          ~ 161 35- 171   •
         It    I   I'
                                                                                  Clerk Of Courts Office
          'L.'             I il
                       I
                                                                                  228 Walnut
         LI I /,L
                                                                                  P .o Box 983
         ,~;: ~ i C/        ·i ;

         I; F~', r' f': .                                                         Harri sburg , PA 17108
                                                                                  United States
                                                   !•1    '\




                                                         ==
                       LEGAL MAIL



                                                                           I
                                                                           I•




                                                                                __ Ji
